Citation Nr: 0103760	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for sebaceous cysts of 
the upper and midback.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.  

5.  Entitlement to an increased rating for bilateral 
chondromalacia, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
April 1984.  

This matter arises from a rating decision rendered in January 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

Preliminary review indicates that the issue of the veteran's 
entitlement to an increased rating for bilateral 
chondromalacia is not yet ready for appellate consideration.  
As such, that issue will be addressed in greater detail in 
the remand section of this decision.  


FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine was not 
manifested during the veteran's active military service or to 
a compensable degree within one year postservice; nor is it 
attributable to an incident of service.

2.  Sebaceous cysts of the back were not manifested during 
the veteran's active military service, and are not 
attributable to an incident of service, to include exposure 
to herbicide agents.

3.  The Board denied the veteran service connection for a 
right shoulder disability in August 1985.  

4.  Additional evidence submitted since the Board's August 
1985 denial is comprised of the reports of the veteran's 
private and VA treatment and examination since January 1990.  
This evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  In August 1984, the RO denied the veteran service 
connection for sinusitis; the veteran was notified of that 
decision, but did not appeal.

6.  Additional evidence submitted since the RO's August 1984 
denial consists of copies of the veteran's service medical 
records, and reports of the veteran's private and VA medical 
treatment and examination since November 1984.  This evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

7.  Prior to June 10, 1999, the veteran manifested no more 
than Level I hearing in his right ear and Level II hearing in 
his left ear.  

8.  Since June 10, 1999, the veteran has manifested Level I 
hearing in his right ear and Level II hearing in his left 
ear.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine and 
sebaceous cysts of the back were not incurred in, or 
aggravated by, active military service, and neither can be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The Board's August 1985 decision that denied service 
connection for a right shoulder disability is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

3.  The evidence received since the Board's August 1985 
decision is not new and material, and the claim of 
entitlement to service connection for a right shoulder 
disability is not reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  The RO's August 1984 decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 20.1103 (2000).  

5.  The evidence received subsequent to the RO's August 1984 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for sinusitis is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

6.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.85, Diagnostic Code (DC) 6100 (1998); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 

7.  As of June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.85, DC 6100 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that with respect to 
the issues decided herein, all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations, and personal statements by the veteran made in 
support of his claim.  The Board has not been made aware of 
the existence of any further relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

I.  Service Connection for Degenerative Joint Disease of the 
Cervical Spine and Sebaceous Cysts of the Back.

The veteran claims that he developed degenerative joint 
disease of the cervical spine as a result of injury to his 
neck and right shoulder during military service.  
Additionally, he claims that he developed sebaceous cysts 
while serving in the Republic of Vietnam, and asserts that 
these must be the result of his exposure to Agent Orange.  

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for 
degenerative joint disease that becomes manifest to a degree 
of 10 percent or more within one year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Service 
connection also may be granted for a disability that results 
from exposure to certain herbicide agents.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6).

Service medical records are negative for trauma to the 
veteran's cervical spine during military service.  Although 
he complained of right shoulder pain during 1975, no 
attendant abnormalities of the cervical spine were observed 
at that time.  
The first evidence of degenerative joint disease of the 
cervical spine is reflected in the report of a VA physical 
examination conducted in October 1998.  Therein, the veteran 
related an injury to his right shoulder and neck area while 
in military service.  The examiner diagnosed injury to the 
right side of the veteran's neck and the right trapezius area 
while in military service with residual pain and degenerative 
arthritis of the cervical spine.  This evidence fails to 
establish the necessary nexus between the currently diagnosed 
degenerative arthritis of the cervical spine and the 
veteran's military service.  The evidence does not 
demonstrate a chronic cervical spine disability during 
military service.  See 38 C.F.R. § 3.303(b).  Nor does it 
demonstrate continuity of symptomatology following military 
service.  See Savage, 10 Vet. App. at 488.  As previously 
noted, approximately 14 years passed between the date of the 
veteran's discharge from military service and the first 
evidence of a chronic cervical spine disability, to include 
degenerative joint disease.  Parenthetically, the presumptive 
provisions contained in 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309 also are not for application since this 
disability process did not become manifest to a compensable 
degree within one year following the veteran's discharge from 
military service.  Finally, the Board notes that the only 
evidence that would tend to relate the veteran's currently 
diagnosed degenerative arthritis of the cervical spine to 
military service is contained in the report of the veteran's 
VA physical examination conducted in October 1998.  However, 
the physician's opinion regarding the etiology of the 
disability at issue was based solely upon information 
furnished to him by the veteran.  As the United States Court 
of Appeals for Veterans Claims (Court) has held, without 
clinical findings to support such a diagnosis, this 
constitutes nothing more than a bare transcription of history 
related by an unqualified layperson, i.e., the appellant.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, 
it is insufficient to establish the necessary nexus between 
the veteran's military service and the disability claimed.  

In a similar vein, the medical evidence fails to establish a 
relationship between the sebaceous cysts currently observed 
on the veteran's upper and midback and his military service.  
Although the veteran had removal of sebaceous cysts below the 
left earlobe and his left temporal area during military 
service, the record does not indicate that his currently 
diagnosed sebaceous cysts are related to, or an extension of, 
cysts that he experienced and had treated during military 
service.  Nor has any evidence been submitted that would tend 
to indicate a relationship between the currently diagnosed 
cysts of his upper and middle back and cysts that he 
developed during military service.  In fact, the conclusion 
of the examining physician during the veteran's October 1998 
physical examination was that the removal of the sebaceous 
cysts during the veteran's military service was successful, 
and resulted in no residuals.  Absent a chronic disability 
during military service, continuity of symptomatology 
following service, or medical evidence that would tend to 
link the currently diagnosed sebaceous cysts of the veteran's 
upper and midback with an incident of military service, to 
include exposure to Agent Orange or other herbicides, there 
is no reasonable basis upon which to predicate a grant of 
this aspect of the veteran's appeal. 

II.  New and Material Evidence Regarding Service Connection 
for 
Residuals of a Right Shoulder Injury

The Board denied the veteran's claim of entitlement to 
service connection for a right shoulder disability in the 
form of residuals of a right shoulder injury in August 1985.  
At that time, the Board determined that, although the veteran 
was seen for complaints of right shoulder pain in September 
1975 that he attributed to injury during the prior June, this 
apparently resolved without further sequelae.  During the 
veteran's retirement physical examination conducted in August 
1983, he was 
observed to have full range of motion and full strength in 
his right shoulder.  Similarly, during a VA physical 
examination conducted in November 1984, the veteran again 
referred to a history of a right shoulder injury.  However, 
no residuals of a right shoulder injury were observed either 
by the examiner or by X-ray.  Because the Board previously 
denied the veteran entitlement to service connection for 
residuals of a right shoulder injury in August 1985, the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7104(b) 
applies.  As such, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening" as well as a review of the entire 
record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
first step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), citing Black's Law Dictionary 1203 (6th ed. 
1990).  Second, the evidence must be shown to be actually 
"new," that is, not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The third and final question is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. 
§ 3.156(a).  This need not mean that the evidence warrants a 
revision of the prior determination, but is intended to 
ensure the Board has all potentially relevant evidence before 
it.  See Hodge, 155 F.3d at 1363, citing "Adjudication; 
Pensions, Compensation, Dependency: New and Material 
Evidence; Standard Definition," 55 Fed. Reg. 19088, 19089 
(1990).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.

The veteran has submitted a variety of evidence since the 
Board entered its August 1985 denial of service connection 
for a right shoulder disability, claimed as residuals of 
right shoulder injury.  This includes records of his private 
treatment in January 1990 and July 1990, and reports of his 
various VA treatment and examination from 1990 to 1998.  In 
the aggregate, this evidence reflects X-ray findings of a 
normal right shoulder joint without any indication of 
fracture, subluxation or dislocation.  No point tenderness, 
popping or crepitation was observed during physical 
examination of the right shoulder joint.  Additionally, range 
of motion of that joint was within normal limits.  No 
disability of the right shoulder was diagnosed.  

Absent evidence that would tend to establish the existence of 
a right shoulder disability that is related to the veteran's 
military service, the evidence recently submitted is not "new 
and material" in that it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  As such, it is 
insufficient to reopen the claim of entitlement to service 
connection for a right shoulder disability.  See 38 U.S.C.A. 
§ 5108.  

III.  New and Material Evidence to Reopen a Claim of 
Entitlement to 
Service Connection for Sinusitis

The RO denied the veteran entitlement to service connection 
for sinusitis by rating decision dated in August 1984.  At 
that time, the RO determined that the presence of sinusitis 
was not shown by the evidence of record.  That decision was 
based upon the veteran's service medical records.  The 
veteran did not timely appeal that determination, and the 
RO's August 1984 denial became final accordingly.  See 
38 U.S.C.A. § 7105(b).  

The provisions of 38 C.F.R. § 3.156 regarding "new and 
material" evidence, and its necessity as a prerequisite to 
reopen a previously denied claim is incorporated herein by 
reference.  See 38 U.S.C.A. § 5108.  See also Hodge, 155 F.3d 
1356.

The question again presented is whether the evidence 
submitted since the RO's August 1984 denial is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.  In this regard, the veteran has 
submitted evidence of his private and VA medical treatment 
and examination since November 1984.  Most recent among these 
is the VA general medical examination conducted in October 
1998.  Therein, the veteran was found to be suffering from 
chronic sinus drainage without evidence of sinusitis.  This 
diagnosis apparently was based upon a history related by the 
veteran; the physical examination itself did not reveal any 
focal tenderness in the sinuses, and no drainage was 
observed.  This evidence is not so significant that it must 
be considered in order to fairly decide the 
merits of the claim because it fails to indicate the current 
existence of sinusitis that might be related to the veteran's 
military service.  As such, it is not "new and material" as 
contemplated by the provisions of 38 C.F.R. § 3.156(a).  
Accordingly, it is not sufficient to reopen the veteran's 
claim of entitlement to service connection for sinusitis.  
See 38 U.S.C.A. § 5108.  

IV.  Increased Rating for Bilateral Hearing Loss

The veteran claims that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based upon organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998-2000), 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted 
using a controlled speech discrimination test together with 
the results of a pure tone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination tests.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based upon the pure tone audiometry test.  The numeric 
designation 
of impaired hearing (Levels I through XI) is determined for 
each ear by intersecting the vertical row appropriate for the 
percentage of discrimination and the horizontal column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b) (1998-2000).  

Effective June 10, 1999, regulatory changes were made to the 
Schedule for Rating Disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was unchanged.  Exceptions to this are found in 38 C.F.R. 
§ 4.86; these include:  (1) circumstances when the pure tone 
threshold at frequencies from 1,000 to 4,000 hertz is 55 
decibels or more; (2) circumstances when the pure tone 
threshold is 30 decibels or less at 1,000 hertz and 70 
decibels or more at 2,000 hertz; or (3) when the hearing 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties, and 
inconsistent speech discrimination scores, et cetera.  As 
will be seen, none of these exceptions is present in this 
case; as such, the regulatory changes, effective June 10, 
1999, have no practical effect on the veteran's claim.

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of the 
results of an October 1998 VA audiological examination.  This 
examination indicated that pure tone thresholds in decibels 
for the veteran's right ear were as follows:  15 at 1,000 
hertz, 25 at 2,000 hertz, 50 at 3,000 hertz, and 60 at 4,000 
hertz, for an average of 38.  The speech recognition score 
for the veteran's 
right ear was 92 percent.  Meanwhile, pure tone thresholds in 
decibels for the veteran's left ear were as follows:  15 at 
1,000 hertz, 25 at 2,000 hertz, 40 at 3,000 hertz, and 50 at 
4,000 hertz, for an average of 33.  Speech recognition score 
for the left ear was 90.  Applying this to Table VI yields 
numeric designations of Level I for the right ear and Level 
II for the left ear.  When those values are applied to Table 
VII, they yield a noncompensable evaluation for criteria in 
effect both before, and beginning on, June 10, 1999.  
Accordingly, the requirements for a compensable evaluation 
for bilateral hearing loss have not been met.  


ORDER

The claims of entitlement to service connection for 
degenerative joint disease of the cervical spine and 
sebaceous cysts on the upper and middle back are denied.  

Because no new and material evidence has been presented, 
service connection for a right shoulder disability and 
sinusitis are denied.

An increased rating for bilateral hearing loss is denied.


REMAND

The veteran was granted service connection for bilateral 
chondromalacia by rating decision dated in August 1984.  He 
claims that this disability has increased in severity, and 
cites pain and weakness in support thereof.

The veteran was given a VA physical examination of his knees 
in October 1998.  At that time, he complained of pain in his 
knees bilaterally that is constant and 
associated with weakness.  He also complained of stiffness, 
swelling, and giving away, as well as locking.  Physical 
examination of the knees revealed normal range of motion 
accompanied by crepitation and popping.  However, the 
examiner did not comment upon any weakness and/or pain 
associated with either knee joint that adversely affected 
movement.  The United States Court of Appeals for Veterans 
Claims has held that weakness and pain of a joint affecting 
movement are as important in evaluating a given disability as 
is loss of range of motion.  See DeLuca v. Brown, 
8 Vet. App. 206-207 (1995).  Under the circumstances, the 
Board believes that the veteran should be afforded the 
opportunity to undergo further VA physical examination of the 
knees in order to ensure that VA has met its duty to assist 
the appellant in the development of his claim.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).  

In view of the foregoing, the issue of the disability 
evaluation(s) to be assigned for bilateral chondromalacia is 
REMANDED to the RO for action as follows:

1.  The veteran should be afforded a 
special VA orthopedic examination of the 
knees.  The claims folder must be 
available to, and be reviewed by, the 
examining physician in conjunction with 
the examination.  All indicated tests and 
studies must be accomplished, to include 
radiographic studies.  All abnormalities 
associated with the veteran's knees 
should be reported in detail. The 
examination report should cover any 
weakened movements, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and should provide an opinion 
as to how these factors result 
in limitation of motion, if any.  If the 
veteran describes flare-ups of pain, the 
examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should be so stated.  The 
examiner should give a complete rationale 
for each opinion and conclusion 
expressed.  

2.  The RO should review the examination 
report, and determine if it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.  
The RO should also ensure that there has 
been compliance with the provisions of 
the Veterans Claims Assistance Act of 
2000.

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit still pending 
on appeal is not granted, then the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the veteran due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Error! Not a valid link



